DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 



(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 



This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for locking in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.






Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlarski (US patent 6,668,419).
	The patent to Kotlarski discloses the invention as is claimed.  Kotlarski discloses a wiper system (fig. 1) for a motor vehicle.  The system comprises a pair of longitudinal vertebra (36, 38, fig. 9) received into a wiper blade (20, figs. 1, 11) which is configured to be applied against a surface of the (24, fig. 1) of a windshield (14) of the motor vehicle.  The wiper blade includes an end joining piece (248, fig. 9) which has a receipt receptacle (not separately numbered but clearly shown in figs. 9-11) receiving an end part of the vertebrae. The end joining piece has flexible tongues (256) therein extending from end wall (254) towards the receipt receptacle and each defining an engagement ramp for engaging the vertebra during insertion into the end piece.  The tongues are configured to go from a first position of rest (not shown but disclosed col. 5, lines 22-52 as movement of the tongues during vertebra insertion) to a second retracted position (fig. 9) permitting passage of the vertebra into the receipt receptacle and retention thereof.  The tongues move in a first direction towards a longitudinal centerline of the end piece during vertebra insertion about an axis where the tongues extend from end wall (254).  The engagement ramps of the tongues act to push the vertebrae in a second direction generally perpendicularly away from the centerline with a force which tends to push projecting parts (62) thereof into openings (60).

	With respect to claim 2, the engagement ramp appears oriented towards the interior of the receipt receptacle, as far as defined, as can be seen in figure 9.
	With respect to claim 6, Kotlarski discloses two flexible tongues (256, fig. 9).  Such appear symmetrical to a central plane passing through the end piece and extending out of the page in figure 9.
	With respect to claim 8, note that a notch is defined between the longitudinal side edge of the vertebra and the projecting part (62) thereof.  Such forms shoulders (66).  Such in combination with the tongues which bias the projecting parts into the openings (60) form means for locking as claimed.
	With respect to claim 9, the outer surface of the engagement ramps have a surface which forms an angle with respect to a plane perpendicular to the second direction.  Note the second direction extends perpendicular to the longitudinal direction of the end piece.  As can be seen in figure 9, the outer surface of the engagement ramps are angled with respect to the longitudinal direction of the end piece.  Such is substantially equal to a bevel angle formed between a longitudinal edge and a transverse end edge of the vertebra.  Note figure 9 which shows the chamfered corner (intersection of edge 40 with projecting part 62) of the vertebra as substantially aligned with the engagement ramp surface.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kotlarski (US patent 6,668,419).
The publication to Kotlarski discloses all of the above recited subject matter with the exception of a leading edge of the engagement ramps having a chamfer.
While Kotlarski does not disclose a chamfer on the leading edge of the engagement ramp of the tongues (256), to provide such does not appear inventive.  Use of chamfers to ease engagement of mutually engaging surfaces is well established.  Indeed, the end of the vertebra shown in figure 9 appears chamfered to ease engagement with the ramps.  It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the leading edges of the engagement ramps of the tongues with chamfers, as is well known and as shown by Kotlarski on the .  

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the patent to Bousset which shows end pieces (26) having tongues (54) in a receiving space and having engagement ramps thereon for engaging the vertebra (16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274.  The examiner can normally be reached on 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
13 January 2021